—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule against making threats after confidential sources identified him as the one who verbally threatened to injure a fellow inmate. Contrary to petitioner’s contention, the misbehavior report, testimony received at the hearing and the confidential information provide substantial evidence to support the determination of guilt (see, Matter of Martinez v Selsky, 274 AD2d 726). A review of the confidential material belies petitioner’s assertion that the Hearing Officer failed to independently assess the reliability and credibility of the information (see, id.).
Petitioner also asserts that the discrepancy in the misbehavior report as to the date of the incident denied him an opportunity to prepare a defense. After interviewing the confidential informants, it was discovered that the incident date was one day later than that listed on the misbehavior report. Under the circumstances here, we reject petitioner’s challenge to the incident date inasmuch as the misbehavior report contained adequate detail to provide him with the notice of the charge against him in order for him to prepare a defense (see, Matter of Lashway v Kuhlmann, 278 AD2d 605; Matter of Mitchell v Phillips, 268 AD2d 633). Petitioner’s remaining contentions have been reviewed and found to be without merit.
*679Mercure, J. P., Crew III, Carpinello, Mugglin and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.